Citation Nr: 1008992	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-03 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1968 with service in the Republic of Vietnam from 
August 1967 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The psychiatric issue on appeal was previously characterized 
as entitlement to service connection for PTSD.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim for service connection for a psychiatric 
disability encompasses all psychiatric symptomatology, 
regardless of how that symptomatology is diagnosed.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board 
has re-stated the issue involving the claim for service 
connection for PTSD to be consistent with the Court's holding 
in Clemons.  


FINDINGS OF FACT

1.  The Veteran does not have a current acquired psychiatric 
disorder to include PTSD. 

2.  A hearing loss disability was noted on the Veteran's 
examination for entrance into service and competent medical 
evidence does not establish an increase in severity during 
active duty service.

3.  Tinnitus was not present in service or until many years 
thereafter and is not etiologically related to a disease or 
injury in service.




CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
neither incurred in nor aggravated by active duty service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) 
(2009).

2.  A hearing loss disability was neither incurred in nor 
aggravated by active duty service, nor may its incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1137, 1153; 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 
3.385.

3.  Tinnitus was neither incurred in nor aggravated by active 
duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  


PTSD

The Veteran contends that an acquired psychiatric disorder is 
the result of traumatic experiences during his active duty 
service in Vietnam.  He has reported both combat and non-
combat stressors including exposure to rocket attacks while 
stationed with the 936th Medical Detachment at Tan Son Nhut, 
and participation in graves registration.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred (unless the evidence 
shows that the Veteran engaged in combat and the claimed 
stressor is related to combat).  38 C.F.R. § 3.304(f) (2009).

In this case, the record is completely negative for competent 
medical evidence diagnosing PTSD or any other acquired 
psychiatric disorder.  In a January 2006 statement, the 
Veteran reported that he experienced abnormal behavior such 
as taking cover in response to loud and sudden noises and 
sitting with his back to a wall when out in public.  While 
the Veteran is competent to report observable symptoms, such 
as depression and behavioral changes, his lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 
2007).  

With respect to PTSD, 38 C.F.R. § 3.304(f) specifically 
requires medical evidence diagnosing the condition, 
therefore, service connection for PTSD is not warranted as 
there is no competent evidence of the disability being 
claimed.  

Regarding all other claimed psychiatric disorders, as with 
PTSD, there is no competent evidence of such conditions.  The 
Veteran's representative argued in the January 2010 informal 
hearing presentation that service treatment records contained 
an August 2006 complaint of depression upon psychiatric 
evaluation, however, the Veteran's only period of active duty 
service was from September 1966 to August 1968.  Service 
records are negative for any psychiatric complaints and the 
Veteran was psychiatrically normal at the August 1968 
separation examination.  

In any event, service connection requires the presence of a 
current disability, meaning a disability must be shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
To be present as a current disability the condition must be 
shown at the time of the claim, as opposed to some time in 
the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).  Even if the Veteran's service records established a 
complaint or diagnosis of depression, as there is no 
competent evidence of a psychiatric disorder since the 
Veteran's claim was received in July 2005, the requirement of 
a current disability has not been met

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin 155 F.3d 
1353; Degmitech, 104 F.3d 1328; Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.

Bilateral Hearing Loss and Tinnitus

The Veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus as they were incurred due 
to noise exposure during his active duty service in Vietnam.  

A veteran who served during a period of war is presumed to be 
in sound condition when enrolled for service, except for any 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  
This presumption has been extended to any veteran who served 
in the active military, naval, or air service after December 
31, 1946.  38 U.S.C.A. § 1137.  Only such conditions as are 
recorded in examination reports are to be considered as 
"noted."  38 C.F.R. § 3.304(b).  The presumption of soundness 
can be rebutted if clear and unmistakable evidence 
demonstrates that the disease or injury existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  

The Veteran's August 1966 enlistment examination documents 
the presence of high-frequency hearing loss.  The entrance 
audiological examination showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
NA
50
LEFT
10
15
10
NA
45

An audiogram performed in conjunction with the Veteran's 
August 1968 separation examination showed identical puretone 
thresholds, except the right ear was listed as 5 decibels, 
rather than as -5 decibels, at 1000 hertz.  No complaints or 
treatment related to the Veteran's ears or hearing were 
documented during service.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  On the basis of the audiometric test 
results at 4000 hertz, the Veteran manifested a hearing loss 
disability at both his enlistment and separation 
examinations.  Moreover, the presumption of soundness is not 
for application as a preexisting disability was noted on the 
examination for entrance into service.  38 U.S.C.A. § 1111.  

The Board must now determine whether the Veteran's 
preexisting hearing loss was aggravated in service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  

There is no objective evidence that the Veteran's hearing 
loss disability underwent an increase in severity during 
active duty service.  Audiometric testing at the August 1966 
enlistment examination showed pure tone thresholds that were 
nearly identical to those recorded on the audiogram performed 
during the August 1968 separation examination; the pertinent 
findings at 4000 hertz, showing hearing loss as defined by 
regulation, were unchanged.  The Veteran also made no reports 
or complaints of hearing loss during service.  Furthermore, 
upon VA examination in April 1970, less than two years after 
his discharge, the Veteran was specifically found to have no 
hearing loss. 

The Veteran reported in a January 2006 statement that his 
hearing loss worsened during active duty service from 15 
percent to 25 percent and that his hearing was not tested at 
the time of his separation.  The credibility of the Veteran's 
reported history is lessened by the August 1968 separation 
examination report which clearly shows an audiogram was 
performed that indicated the same level of hearing loss as 
that recorded at the enlistment examination.  In addition, 
the record is negative for any post-service complaints of 
hearing loss until July 2005, more than 35 years after 
service, when the Veteran's claim for benefits was received.  
The objective medical records that contain no evidence of 
aggravation are found to be more probative and credible than 
the statements of the Veteran clearly made for compensation 
purposes.

The Board must therefore conclude that the weight of the 
evidence is against a finding that the Veteran's preexisting 
hearing loss disability was aggravated in service and service 
connection for this condition is not warranted.

With respect to the claim for service connection for 
tinnitus, the Veteran contends that tinnitus was first 
incurred during active duty service in Vietnam due to noise 
exposure from an airfield.  Service treatment records are 
negative for any complaints or treatment for tinnitus and the 
August 1968 separation examination report, while documenting 
the presence of a hearing loss disability, does not contain 
any findings or complaints of tinnitus.  

The post-service record is also negative for medical evidence 
of tinnitus, however, the Veteran is competent to report the 
presence of observable symptomatology such as ringing in his 
ears and such evidence "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Similarly, while service records do not document 
findings of tinnitus, the Veteran is competent to report that 
he was exposed to noise during service.  Resolving all doubt 
in the Veteran's favor, the Board finds that the first two 
elements necessary for service connection-a current 
disability and in-service disability-are established. 

Although the first two elements of service connection are 
present in this case, the records does not establish the 
presence of the third element, that is, a nexus between the 
current disability and in-service injury.  Although the 
Veteran has reported a continuity of symptoms, stating that 
his tinnitus began during service and has continued since, 
the credibility of his reported history is lessened given the 
lack of any clinical complaints of tinnitus in the almost 40 
year period since his separation from service in August 1968, 
including no complaints of tinnitus made at the time of the 
April 1970 VA examination, performed less than two years 
after service.  Also, the Veteran's hearing and ears were 
found to be normal at the April 1970 examination.  

Additionally, there is no competent evidence of a link 
between the Veteran's reported tinnitus and his in-service 
noise exposure.  The Board has considered the statements of 
the Veteran connecting his tinnitus to service, but as a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  See Espiritu, 2 Vet. App. at 494.  The 
Board acknowledges that the Veteran is competent to testify 
as to observable symptoms, but finds that his opinion as to 
the cause of the loss simply cannot be accepted as competent 
evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 
1336 (Fed. Cir. 2006).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in an August 2005 
letter.  While he has not received specific information 
regarding the disability rating and effective date elements 
of his claims, as the claims are being denied no disability 
rating or effective date will be assigned.  Therefore, the 
Veteran is not prejudiced by lack of specific notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records the Veteran's service treatment 
records.  With respect to other private or VA treatment, the 
Veteran has not reported undergoing such treatment, despite 
the August 2005 VCAA letter notifying him that such evidence 
was necessary to substantiate his claims.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for getting an examination under 
the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

The Board acknowledges that the Veteran has not been afforded 
VA examinations or medical opinions in response to his claims 
but has determined that no such examinations or opinions are 
required.  The medical evidence of record is sufficient to 
decide the claims, and the record is completely devoid of any 
competent evidence of an acquired psychiatric disability, 
including PTSD.  With respect to the Veteran's claims for 
service connection for hearing loss, the competent medical 
evidence of record establishes that the Veteran's condition 
pre-existed service and was not aggravated therein.  Although 
the Veteran has stated that his disability was aggravated 
during service and that tinnitus was present continuously 
since service, the Board finds that these recent reports are 
not credible; hence, an examination is not warranted.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is denied. 

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 




______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


